 1                                                                 The Honorable Robert S. Lasnik
 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9

10   JOEL STEDMAN, et al.,                                  No. 2:18-cv-1254 RSL

11                           Plaintiffs,                    ORDER EXTENDING TIME TO
               v.                                           FILE MOTION FOR CLASS
12                                                          CERTIFICATION AND AMEND
     PROGRESSIVE DIRECT INSURANCE CO., a
     foreign automobile insurance company,                  CASE SCHEDULE
13
                           Defendants.
14

15

16             WHERAS, the parties having filed a Stipulated Motion to Extend Time to File Motion for

17   Class Certification and Amend Case Schedule, and good cause appearing:

18             IT IS HEREBY ORDERED that the deadline to file the Motion for Class Certification,

19   currently scheduled for February 7, 2019, is hereby continued to March 21, 2019. An amended

20   case management order that accommodates the new class certification motion deadline will be

21   issued.

22
               Dated this 31st day of January, 2019.
23

24

25                                                 A
                                                   Robert S. Lasnik
26                                                 United States District Judge

     ORDER EXTENDING TIME TO FILE MOTION
     FOR CLASS CERTIFICATION AND AMEND CASE
     SCHEDULE - 1
